EXHIBIT 10.2

GUARANTEE AGREEMENT

dated as of

August 30, 2006,

among

FEDERATED DEPARTMENT STORES, INC.

FEDERATED RETAIL HOLDINGS, INC.

and

JPMORGAN CHASE BANK, N.A.,

as Paying Agent

[Reference No. 6701-495]


TABLE OF CONTENTS

ARTICLE I

Definitions

SECTION 1.01. Credit
Agreement.......................................................................................
1

SECTION 1.02. Other Defined
Terms..................................................................................
1

ARTICLE II

Guarantee

SECTION 2.01.
Guarantee...................................................................................................
2

SECTION 2.02. Guarantee of
Payment.................................................................................
2

SECTION 2.03. No
Limitations............................................................................................
2

SECTION 2.04.
Reinstatement.............................................................................................
3

SECTION 2.05. Agreement To Pay;
Subrogation.................................................................. 3

SECTION 2.06.
Information.................................................................................................
4

ARTICLE III

Subrogation and Subordination

ARTICLE IV

Miscellaneous

SECTION 4.01.
Notices.......................................................................................................
4

SECTION 4.02. Waivers;
Amendment..................................................................................
4

SECTION 4.03. Successors and
Assigns..............................................................................
5

SECTION 4.04. Survival of
Agreement.................................................................................
5

SECTION 4.05. Counterparts; Effectiveness; Several
Agreement.......................................... 5

SECTION 4.06.
Severability.................................................................................................
5

SECTION 4.07. Right of
Set-Off..........................................................................................
6

SECTION 4.08. Governing
Law...........................................................................................
6

SECTION 4.09.
Headings....................................................................................................
6

SECTION 4.10. Termination or
Release................................................................................
6




GUARANTEE AGREEMENT dated as of August 30, 2006, among FEDERATED DEPARTMENT
STORES, INC., FEDERATED RETAIL HOLDINGS, INC. and JPMORGAN CHASE BANK, N.A., as
Paying Agent.

Reference is made to the Amended and Restated Credit Agreement dated as of
August 30, 2006 (as amended, supplemented or otherwise modified from time to
time, the "Credit Agreement"), among Federated Department Stores, Inc. ("FDSI"),
Federated Retail Holdings, Inc. (the "Borrower"), the Lenders party thereto,
JPMorgan Chase Bank, N.A. and Bank of America, N.A., as Administrative Agents
and JPMorgan Chase Bank, N.A., as Paying Agent.  The Lenders have agreed to
extend credit to the Borrower subject to the terms and conditions set forth in
the Credit Agreement.  The obligations of the Lenders to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement.  FDSI is the parent company of the Borrower, will derive substantial
benefits from the extension of credit to the Borrower pursuant to the Credit
Agreement and is willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit.  Accordingly, the parties hereto agree
as follows:

ARTICLE I

Definitions

SECTION 1.01.  Credit Agreement.  (a)  Capitalized terms used in this Agreement
and not otherwise defined herein have the meanings specified in the Credit
Agreement.

(b)  The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement.

SECTION 1.02.  Other Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

"Credit Agreement" has the meaning assigned to such term in the preliminary
statement of this Agreement.

"Credit Parties" means (a) the Lenders, (b) the Agents, (c) the Issuing Banks,
(d) the beneficiaries of the Borrower's indemnification obligations under the
Credit Agreement and (e) the successors and assigns of each of the foregoing.

"Guarantor" means FDSI.

"Obligations" means the due and punctual payment by the Borrower of (a) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (b) each payment required to be made by the Borrower
under the Credit Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) and obligations to provide cash
collateral, and (c) all other monetary obligations of the Borrower to any of the
Credit Parties under the Credit Agreement and each of the other Loan Documents,
including obligations to pay fees, expense reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding).

ARTICLE II

Guarantee

SECTION 2.01.  Guarantee.  The Guarantor unconditionally guarantees, as a
primary obligor and not merely as a surety, the due and punctual payment of the
Obligations.  The Guarantor further agrees that the Obligations may be extended
or renewed, in whole or in part, without notice to or further assent from it,
and that it will remain bound upon its guarantee notwithstanding any extension
or renewal of any Obligation.  The Guarantor waives presentment to, demand of
payment from and protest to the Borrower of any of the Obligations, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment.

SECTION 2.02.  Guarantee of Payment.  The Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the Paying
Agent or any other Credit Party to any security held for the payment of the
Obligations or to any balance of any deposit account or credit on the books of
the Paying Agent or any other Credit Party in favor of the Borrower or any other
Person.

SECTION 2.03.  No Limitations.  (a)  Except for termination of the Guarantor's
obligations hereunder as expressly provided in Section 4.10, the obligations of
the Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or set-off, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise.  Without limiting the generality of the foregoing, the obligations of
the Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Paying Agent or any other Credit Party to
assert any claim or demand or to enforce any right or remedy under the
provisions of any Loan Document or otherwise; (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement; (iii) the release of any security
held by the Paying Agent or any other Credit Party for the Obligations or any of
them; (iv) any default, failure or delay, wilful or otherwise, in the payment of
the Obligations; or (v) any other act or omission that may or might in any
manner or to any extent vary the risk of the Guarantor or otherwise operate as a
discharge of the Guarantor as a matter of law or equity (other than the payment
in full in cash of all the Obligations).  The Guarantor expressly authorizes the
Credit Parties to take and hold security for the payment and performance of the
Obligations, to exchange, waive or release any or all such security (with or
without consideration), to enforce or apply such security and direct the order
and manner of any sale thereof in their sole discretion or to release or
substitute any one or more other guarantors or obligors upon or in respect of
the Obligations, all without affecting the obligations of the Guarantor
hereunder.

(b)  To the fullest extent permitted by applicable law, the Guarantor waives any
defense based on or arising out of any defense of the Borrower or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of the Borrower, other than the
payment in full in cash of all the Obligations.  The Paying Agent and the other
Credit Parties may, at their election, foreclose on any security held by one or
more of them by one or more judicial or nonjudicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Obligations, make any other accommodation with the Borrower or exercise any
other right or remedy available to them against the Borrower, without affecting
or impairing in any way the liability of the Guarantor hereunder except to the
extent the Obligations have been paid in full in cash.  To the fullest extent
permitted by applicable law, the Guarantor waives any defense arising out of any
such election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of the Guarantor against the Borrower or any security.

SECTION 2.04.  Reinstatement.  The Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Paying Agent or any other Credit Party upon the
bankruptcy or reorganization of the Borrower or otherwise.  The provisions of
this Section 2.04 shall survive any termination or release under Section 4.10.

SECTION 2.05.  Agreement To Pay; Subrogation.  In furtherance of the foregoing
and not in limitation of any other right that the Paying Agent or any other
Credit Party has at law or in equity against the Guarantor by virtue hereof,
upon the failure of the Borrower to pay any Obligation when and as the same
shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, the Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Paying Agent for distribution to the applicable
Credit Parties in cash the amount of such unpaid Obligation.  Upon payment by
the Guarantor of any sums to the Paying Agent as provided above, all rights of
the Guarantor against the Borrower arising as a result thereof by way of right
of subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article III.

SECTION 2.06.  Information.  The Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower's financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Obligations and the nature, scope and extent of the risks that the Guarantor
assumes and incurs hereunder, and agrees that none of the Paying Agent or the
other Credit Parties will have any duty to advise the Guarantor of information
known to it or any of them regarding such circumstances or risks.

ARTICLE III

Subrogation and Subordination

The Guarantor and the Borrower agree that, in the event of any payment by the
Guarantor in respect of any of the Obligations, all rights of the Guarantor to
indemnity, contribution or subrogation, whether under applicable law or
otherwise, shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations.

ARTICLE IV

Miscellaneous

SECTION 4.01.  Notices.  All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement.

SECTION 4.02.  Waivers; Amendment.  (a)  No failure or delay by any Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
the Credit Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Agents, the Issuing Banks and the Lenders hereunder
and under the Credit Agreement are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of this Agreement or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section 4.02, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Agent, any Lender or any Issuing Bank may have had notice or knowledge of
such Default at the time.  No notice or demand on any Loan Party in any case
shall entitle any Loan Party to any other or further notice or demand in similar
or other circumstances.

(b)  Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Paying Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement.

SECTION 4.03.  Successors and Assigns.  Whenever in this Agreement any party
hereto is referred to, such reference shall be deemed to include the permitted
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of the Guarantor, the Borrower or the Paying Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 4.04.  Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
Lender or on its behalf and notwithstanding that any Agent, any Issuing Bank or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under any Loan Document is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.

SECTION 4.05.  Counterparts; Effectiveness; Several Agreement.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute single contract.  Delivery of an executed
signature page to this Agreement by facsimile transmission shall be as effective
as delivery of a manually signed counterpart of this Agreement.  This Agreement
shall become effective when it shall have been executed by the Paying Agent and
when the Paying Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each Loan Party, and thereafter shall be
binding upon each Loan Party and the Paying Agent, and shall inure to the
benefit of each Loan Party, the Paying Agent and the other Credit Parties and
their respective successors and assigns, except that no Loan Party shall have
the right to assign or transfer its rights or obligations hereunder or any
interest herein (and any such assignment or transfer shall be void) except as
expressly contemplated by this Agreement or the Credit Agreement.

SECTION 4.06.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
uneforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  The parties shall endeavor in good‑faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 4.07.  Right of Set-Off.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Guarantor
against any of and all the obligations of the Guarantor now or hereafter
existing under this Agreement owed to such Lender, irrespective of whether or
not any demand for payment thereof has been made under this Agreement and
although such obligations may be unmatured.  The rights of each Lender under
this Section 4.07 are in addition to other rights and remedies (including other
rights of set-off) which such Lender may have.

SECTION 4.08.  Governing Law.  This Agreement shall be construed in accordance
with and governed by the law of the State of New York.

SECTION 4.09.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 4.10.  Termination or Release.  Subject to Section 2.04, this Agreement
and the guarantee made herein shall terminate when the Commitments have
terminated, all the Obligations have been paid in full, the LC Exposure has been
reduced to zero and the Issuing Banks have no further obligations to issue
Letters of Credit under the Credit Agreement.


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

FEDERATED DEPARTMENT STORES, INC.,

by  /s/ Karen M. Hoguet

Name:  Karen M. Hoguet

Title:  Executive Vice President and CFO



FEDERATED RETAIL HOLDINGS, INC.,

by  /s/ Karen M. Hoguet

Name:  Karen M. Hoguet

Title:  Vice President and CFO



JPMORGAN CHASE BANK, N.A., as
PAYING Agent,

by  /s/ Christine Herrick

Name:  Christine Herrick

Title:  Vice President